Citation Nr: 1752114	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected left knee disabilities.

2.  Entitlement to special monthly pension based on need for the regular aid and attendance of another person and / or housebound status.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1951 to August 1955.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2013.  A transcript of that proceeding has been associated with the claims file.

This case was before the Board in November 2013 when it was remanded for additional development.  It was returned to the Board in December 2015, when the Board denied the Veteran's back claim and remanded the Veteran's claim for special monthly pension.  The Veteran appealed the denied back claim.  

In a February 2017 order, the United States Court of Appeals for Veterans Claims (the Court) implemented a January 2017 Joint Motion for Partial Remand (JMR) vacating and remanding the portion of the December 2015 Board decision that denied service connection for a back disability.  The JMR observed that the Board did not provide adequate reasons and bases with respect to the adequacy of an April 2015 VA examination report.  See January 2017 JMR, pp. 2-3.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a back disability, which he asserts is due to military service, or was caused or aggravated by his service-connected left knee disabilities.  See, e.g., May 2007 statement and March 2008 statement.

With respect to the substance of the January 2017 JMR, the parties determined that the Board did not sufficiently discuss the adequacy of the April 2015 VA examiner's aggravation opinion.  The JMR directed the Board to provide an explanation for whether the April 2015 opinion adequately addressed the aggravation theory of entitlement, and / or determine whether a new examination was necessary to address that medical question.

The April 2015 examiner opined that degenerative joint disease of the lumbar spine can occur independently of joint conditions and can result from aging or an occupation with repetitive insults.  The examiner further stated that the weight of the medical evidence did not support that DJD of the knee could cause a lumbar spine condition.  She concluded that it was less likely than not that the Veteran's lumbar DJD was caused or aggravated by his left knee disabilities, as there was no anatomical rational for a knee condition to cause or aggravate DJD of the spine.

Upon review of the April 2015 opinion, the Board finds that the examiner's rationale did not sufficiently address the question of aggravation, and is conclusory.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  Thus, remand for additional medical clarification is necessary.  

With respect to the Veteran's claim of entitlement to special monthly pension, the Board remanded the Veteran's claim to afford him VA examinations and obtain an opinion regarding his need for aid and attendance.  On remand the examinations were provided in May 2016.  In a February 10, 2017 rating decision, the RO granted the Veteran's claim for special monthly pension, effective May 6, 2016.  The RO sent the Veteran a letter on February 13, 2017, requesting that he complete a VA Form 21-0516-1 Improved Pension Eligibility Verification Report and VA Form 21-8416 Medical Expense Report for the period from October 25, 2006 to December 31, 2017.  The Veteran did not provide the requested information.

In a March 24, 2017 Supplemental Statement of the Case located on Virtual VA, the RO informed the Veteran that it could not make a determination regarding his pension benefit eligibility as the Veteran had not submitted the requested information.  The RO provided the Veteran another copy of the development letter and denied his claim.

As the Board is remanding the Veteran's back claim for additional development, the Veteran should be provided another opportunity to submit completed copies of VA Form 21-0516-1 Improved Pension Eligibility Verification Report and VA Form 21-8416 Medical Expense Report for the period from October 25, 2006 to December 31, 2017.  The duty to assist is a two-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records from January 2017 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Send the Veteran VA Form 21-0510 Eligibility Verification Report instructions, VA Form 21-0516-1, Improved Pension Eligibility Verification Report, and VA Form 21-8416 Medical Expense Report, and request he return completed forms for the period from October 25, 2006 to December 31, 2017.  

3.  Next, forward the Veteran's claims file to an orthopedic specialist or other appropriate clinician.  The clinician is requested again to review the claims folder, to include this remand.  Unless the clinician finds that a new examination is required, the Veteran need not be examined.  Based on the review of the Veteran's claims file, the clinician is asked to opine on the following:

a)  Identify any diagnosed low back disability diagnosed at any point from October 2006 to present.

b)  For any such disability diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disability was caused by the Veteran's service-connected left knee arthritis and left knee loss of motion.  

c)  For any such disability diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is aggravated by the Veteran's service-connected left knee arthritis and left knee loss of motion.  

In providing the requested opinions, the clinician should address the Veteran's March 2008 statement, indicating he was told by his treating VA physician that his left knee disability had thrown his back out, and that the Veteran was placed in physical therapy to try to correct it.  The clinician should also comment on the February 29, 2008 VA medical record indicating that the Veteran's gait favored his right leg.  

The rationale for all opinions expressed must be provided.  If the clinician is unable to offer any of the requested opinions, it is essential that the clinician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




